Citation Nr: 0723441	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.   Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1949 to February 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in May 2007.  


FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
active service or to a compensable degree within one year 
after his separation from service.  The veteran has not 
presented competent medical evidence of a nexus between any 
current hearing loss and service. 

2.  Tinnitus was not manifested during the veteran's active 
service or within one year after his separation from service.  
The veteran has not presented competent medical evidence of a 
nexus between any current tinnitus and service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the 


Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

The veteran maintains that his hearing loss and tinnitus are 
directly related to his time in the service.  He states that 
he was assigned to an artillery unit for one year while 
stationed in Korea and that the explosions from mortar rounds 
caused irreparable damage to his hearing.  Because both 
claims involve similar issues and evidence, and as similar 
legal principles apply, the Board will address them in a 
common discussion.

The veteran's service medical records (SMRs) are not 
available for review, despite the RO's attempt to obtain 
them.  In light of their absence, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's SMRs are unavailable, the 
appeal must be decided upon the evidence of record.  

The only SMR available for review is the veteran's February 
1952 separation physical report which shows hearing acuity 
measured by whispered voice was 15/15 and spoken voice was 
15/15, indicative of normal hearing.  The report is negative 
for evidence or complaints of hearing loss, tinnitus, or 
other ear pathology.  Audiograms were not conducted at any 
time.  

There are essentially no pertinent clinical records 
associated with the claims file until 2000 when the veteran 
was evaluated for recurrent episodes of labrynthitis.  An 
October 2000 private treatment report noted the veteran had a 
history of chronic otitis media in the right ear 
necessitating three mastoid operations in 1971, 1972 and 
1994.  In April 1998, he developed vertigo and tinnitus in 
both ears.  A June 2000 audiogram revealed profound hearing 
loss in the right ear and severe hearing loss in the left 
ear.  It was noted that the veteran had either Meniere's 
disease or endolymphatic hydrops on the left side.  There is 
no mention of his military service as a possible cause of his 
hearing loss or tinnitus.

In this case, based on the 2000 private audiometric results 
it is clear that the veteran has current bilateral hearing 
loss.  The problem, however, is that the available SMR does 
not refer to any loss of hearing, tinnitus, or other 
indications of the onset of a disability, and the other 
available medical reports are dated many years after the 
veteran's service ended.  Therefore, the question that must 
be answered in this case is whether the hearing loss and 
tinnitus the veteran has now is the result of the noise 
trauma he underwent in the 1950s.  

To that end, the veteran underwent VA audiological 
examination in March 2005.  The examiner reviewed the 
veteran's claims file in its entirety, took a detailed 
history of his military service as well as the more recent 
records of the veteran's complicated otologic history.  The 
examiner referred to the earliest audio evaluation, in 2000, 
which showed a severe to profound mixed hearing loss on the 
right and sloping to severe sensorineural hearing loss on the 
left.  It was noted that the veteran had experienced a sudden 
deterioration in hearing for his left ear which was 
accompanied by vertigo, but the veteran had been wearing a 
hearing aid in the left ear since 1999.  The VA examiner also 
noted the past diagnoses of Meniere's disease and/or 
endolymphatic hydrops on the left. 

The veteran's chief complaints were of roaring tinnitus, 
dizziness and bilateral hearing loss.  He reported a 
significant history of military noise exposure from field 
artillery, anti-aircraft guns and 50mm having served as a 
gunner.  He also reported post-service occupational noise 
exposure having worked in a factory for 10 years and later as 
a carpenter and truck driver.  He denied recreational noise 
exposure.  Audiogram results were summarized as profound 
mixed hearing loss on the right and severe sensorineural 
hearing loss on the left.  

The VA examiner concluded that the veteran's history of 
multiple surgeries for middle ear dysfunction in the right 
ear and diagnosis of Meniere's disease and/or endolymphatic 
hydrops in the left ear, fully explained the hearing loss.  
Furthermore the veteran's current configuration of hearing 
was not consistent with noise exposure and therefore his 
hearing loss and tinnitus were not likely the result of 
military noise exposure.  This opinion is a detailed and 
reasoned response based upon a review and analysis of the 
entire record, and the reviewing examiner referred to 
specific documents and medical history to support his 
conclusion.  

The Board notes that this VA opinion is in contrast to a 
November 2005 statement from the veteran's private physician 
who opined that it was unclear whether or not there may or 
may not have been some sensorineural hearing loss in either 
ear prior to the onset of the veteran's cholesteatoma and 
middle ear difficulties.  Likewise, although the veteran has 
had Meniere's disease in the left ear, it was certainly 
likely that he developed some service-related hearing loss 
prior to its onset.  The private physician concluded that it 
was very likely that given the veteran's frontline action in 
Korea that he would have suffered some degree of 
sensorineural hearing loss.  


Although the private opinion links noise exposure in service 
to the current hearing loss and tinnitus, it is of little, if 
any, probative value, because it does not reflect knowledge 
of the veteran's entire history since 1952.  In addition, the 
Board finds that this opinion is too equivocal to provide a 
proper basis for establishing service incurrence for the 
veteran's hearing loss and tinnitus.  The private physician 
was unable to answer, with any degree of medical certainty, 
whether the veteran's current hearing loss and tinnitus had 
their inception in service.  Therefore, any conclusion as to 
a nexus to service would be too speculative to form a basis 
upon which service connection may be established. See Obert 
v. Brown, 5 Vet. App. 30,33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

Indeed, there is nothing in the claims file, which would tend 
to establish that his claimed disabilities are related to his 
active military service other than lay statements and the 
veteran's testimony given at a May 2007 Travel Board hearing.  
During his hearing the veteran and his daughter essentially 
reiterated previously submitted information concerning his 
in-service noise exposure and consistent with complaints made 
during VA and private examinations.  While the veteran is 
competent to report the symptoms he has experienced since 
active service, he is not competent to testify to the fact 
that the noise exposure he had in service and the hearing 
loss and tinnitus diagnosed long after service are related.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
Moreover, the lack of any evidence of continuing complaints 
or symptoms in the intervening years since active service is 
itself evidence which tends to show that the noise exposure 
during service did not result in any residual disability.  
Rather, evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Thus, this contrary evidence 
significantly reduces the probative weight to be assigned to 
the veteran's testimony.  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  The Board is of the opinion that it 
has done all it can to satisfy the duty to explain its 
reasons and bases under O'Hare, supra, and that case's 
progeny.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in July 2004 and March 2006, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The letters informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The RO advised the veteran of the Dingess 
precedent by letter in March 2006.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


